PER CURIAM.
The order of the Circuit Court complained of was made in an action at law, not in a suit in equity or admiralty, and no appeal lies to this court under such circumstances. That this is true seems to be now conceded by counsel on both sides, who have suggested that they agree in desiring us to pass upon the validity of the order, and are ready to file such stipulation as may enable us to deal with it as if brought here by writ of e'rror, instead of by appeal.
We think it equally clear, however, that this is not an order reviewable here upon writ of error. It was not made in a matter distinct from the general subject of litigation between the parties, nor did it affect any one not a party, and therefore without opportunity to be heard at final hearing in the case. Had the defendant’s officers been adjudged'in contempt for disobeying the order and a punishment imposed by the court, the judgment in contempt could not have been brought to this court by writ of error, because not a final judgment or decree. Such a judgment, not criminal in its nature, or imposed for public purposes, but a judgment having for its object the protection of the rights in the pending litigation of that party to the suit for whose benefit it is made, is not regarded as final. In re Debs, 158 U. S. 564, 573, 15 Sup. Ct. 900, 39 L. Ed. 1092; Bessette v. W. B. Conkey Co., 194 U. S. 324, 328, 24 Sup. Ct. 665, 48 L. Ed. 997; Doyle v. London Guarantee Co., 204 U. S. 599, 27 Sup. Ct. 313, 51 L. Ed. 641; Webster Coal Co. v. Cassatt, 207 U. S. 181, 28 Sup. Ct. 108, 52 L. Ed. 160. See, also, in this court, Wilson v. Calculagraph Co., 153 Fed. 961, 83 C. C. A. 77.
*437If a judgment made to enforce the order after it had been disobeyed ■would not have been final for the purposes of a writ of error, the order itself cannot be treated as final for those purposes.
The appeal is dismissed for want of jurisdiction, and without costs.